Case: 5:18-cr-00081-REW-MAS Doc #: 467 Filed: 01/16/20 Page: 1 of 2 - Page ID#: 3524




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          LEXINGTON

  CRIMINAL NO. 18-CR-00081-JMH                                                ELECTRONICALLY FILED

  UNITED STATES OF AMERICA                                                                         PLAINTIFF


  VS.                      DEFENDANT NEDELCU’S MOTION TO
                 JOIN IN MOTION TO DISMISS SUPERSEDING INDICTMENT
                          FILED BY CO-DEFENDANT OLOGEANU


  LIVIU SORIN NEDELCU                                                                           DEFENDANT

                                           ** ** ** ** ** ** ** ** **

          The Defendant, Livin-Sorin Nedelcu, by counsel, respectfully moves to join in and adopt

  the Motion to Dismiss Superseding Indictment filed herein by Co-defendant Ologeanu, DE #

  456.1

                                                       Respectfully submitted,

                                                       /s/ Thomas C. Lyons
                                                       THOMAS C. LYONS, ESQ.
                                                       Law Offices of Thomas C. Lyons
                                                       201 West Short Street, Suite 800
                                                       Lexington, Kentucky 40507
                                                       859-231-0055
                                                       thomaslyons@hotmail.com
                                                       Counsel for Defendant, Liviu Sorin Nedelcu




  1
   Counsel advises the Court that he is working on a client specific motion to dismiss, based on the same grounds set
  out in the Ologeanu motion, which will be submitted shortly.
Case: 5:18-cr-00081-REW-MAS Doc #: 467 Filed: 01/16/20 Page: 2 of 2 - Page ID#: 3525




                                 CERTIFICATE OF SERVICE
          This is to certify that a true copy of the foregoing Motion to Join in Motion to Dismiss
  Superseding Indictment Filed by Co-Defendant Ologeanu has been served on January 16, 2020,
  by filing same via the CM/ECF System, which will send electronic notice to all counsel of
  record.


                                              /s/ Thomas C. Lyons
                                              THOMAS C. LYONS, ESQ.




                                                 2
